TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-09-00597-CV




Pflugerville Fox Run Limited Partnership, Pflugerville Metairie Limited Partnership and
Pflugerville Covington Limited Partnership, Appellants // Staz-On Roofing, Inc., 
Cross-Appellants

v.

Midway Fabrication & Supply, Inc.; J. Mitchell Builders, Inc.; Staz-On Roofing, Inc.;
Atrium Aluminum Products; Gypsum Floors of Texas; Candido Escobar and Dena
Escobar, individually and d/b/a Double J Roofing and d/b/a Escobar Roofing, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GN-07-001909, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        On March 11, 2010, this appeal was abated pursuant to a notice that appellee Atrium
Aluminum Products was in bankruptcy proceedings.  See 11 U.S.C. § 362(a) (West 2004); Tex. R.
App. P. 8.2.  The appellants have filed a motion to reinstate and dismiss the appeal, noting that the
parties, with the exception of Atrium Aluminum Products, have reached a settlement agreement. 
The appellants seek to voluntarily dismiss their claims against Atrium Aluminum Products in
order to dismiss this appeal in its entirety.  We grant the motion and dismiss the appeal.  See Tex.
R. App. P. 42.1; see also Darr v. Altman, 20 S.W.3d 802, 807 (Tex. App.—Houston [14th Dist.]
2000, no pet.) (collecting cases and holding that dismissal of defendant/debtor does not violate
bankruptcy stay).
 
_____________________________________________
                                                                  Diane M. Henson, Justice
Before Chief Justice Jones, Justices Patterson and Henson
Dismissed on Appellants’ Motion
Filed:   November 5, 2010